Citation Nr: 0027109	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-12 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs (VA) 
benefits (exclusive of health care and related benefits 
authorized under Chapter 17, Title 38, United States Code).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel





INTRODUCTION

The appellant served on active duty from December 6, 1966, to 
May 8, 1968, and received a discharge under other than 
honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 denial of nonservice-
connected disability pension benefits, on the basis of the 
character of the appellant's discharge from service, by the 
Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant entered active duty on December 6, 1966, 
for a three-year term of service and received a conditional 
discharge on August 15, 1967, for immediate reenlistment.

2.  The character of the service from December 6, 1966, to 
August 15, 1967, was honorable.

3.  His second period of active duty started on August 16, 
1967, and ended on 
May 8, 1968, which was less than three years after his date 
of entry into active service.

4.  On May 8, 1968, he received a discharge under other than 
honorable conditions for unfitness, which resulted from 
offenses constituting willful and persistent misconduct.

5.  There is no competent evidence that the appellant was 
insane at the time of the offenses that were the basis of the 
discharge under other than honorable conditions.    




CONCLUSION OF LAW

The character of the appellant's discharge from service 
precludes entitlement to payment of VA benefits (exclusive of 
any entitlement to health care and related benefits 
authorized under Chapter 17, Title 38, United States Code).  
38 U.S.C.A. §§ 101, 5303 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.12, 3.13, 3.354 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records reflect that on 
November 28, 1966, he underwent an entrance examination.  He 
reported that he had not had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  The psychiatric evaluation was normal.  On December 5, 
1966, it was noted that no additional defects were discovered 
and that the appellant was fit for military service.

The appellant entered active duty on December 6, 1966, for a 
three-year term of service.  He was discharged for immediate 
reenlistment on August 15, 1967; the character of the period 
of service was honorable.  That discharge date was prior to 
the completion of a three-year term of service.

Service personnel records show that the appellant's conduct 
and efficiency ratings were excellent from December 6, 1966, 
to August 15, 1967.  Starting with the period from August 16, 
1967, to November 4, 1967, and for the remainder of his 
service, his conduct and efficiency ratings were 
unsatisfactory. 

From November 5, 1967, to November 19, 1967, the appellant 
was absent from his unit without proper authority.  On 
November 24, 1967, he received Article 15 punishment for that 
absence to include reduction to the grade of private E2, 
forfeiture of $50 per month for the months of December 1967 
and January 1968, and performance of extra duties for period 
of 45 days for two hours a day. 

On November 30, 1967, the appellant left his appointed place 
of duty without proper authority to leave.  On December 1, 
1967, he failed two times to go to his appointed place of 
duty.  That same day, he failed to obey a lawful order three 
times.   The appellant was convicted by special court-martial 
for violation of Articles 86 and 92 of the Uniform Code of 
Military Justice (UCMJ).  He was sentenced to confinement at 
hard labor (H/L) for six months and to be reduced to private 
E-1.  His sentence was approved on December 11, 1967.

On December 20, 1967, the appellant was advised of the 
consequences of an undesirable discharge certificate.  It was 
noted that he had been counseled before and that he had shown 
no improvement despite command efforts.

The appellant went absent without leave (AWOL) from 2200 
hours on December 31, 1967, to 0010 hours on January 1, 1968.  
On January 5, 1968, he failed to go to his appointed place of 
duty.  On January 7, 1968, he threatened not only to tear a 
sergeant's smile from ear to ear, but also to kill him.  That 
same day, he was disrespectful in his use of language toward 
his superior non-commissioned officer.  He was also willfully 
disobeyed a lawful order from his superior non-commissioned 
officer twice that day.  On January 8, 1968, he was AWOL most 
of the day.  On January 11, 1968, he broke restriction and 
also went AWOL until January 12, 1968.  

On February 3, 1968, it was recommended that the appellant be 
eliminated from military service.

For his various actions from December 31, 1967, to January 
12, 1968, the appellant was convicted by special court-
martial of violations of Articles 86 and 134 of the UCMJ.  He 
was sentenced to confinement at hard labor for six months and 
forfeiture of $68 a month for six months.  His sentence was 
adjudged on February 5, 1968.

On February 5, 1968, the appellant was advised that discharge 
was recommended because of habits and traits of character 
manifested by repeated commission of petty offenses and 
disregard for authority.

Also, on February 5, 1968, the appellant underwent a physical 
examination for purposes of elimination.  He reported that he 
had not had frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, or nervous trouble of any sort.  The psychiatric 
evaluation was normal.  In a statement, the examining doctor 
indicated that the appellant met the retention medical 
standards.  The examining doctor also noted that the 
appellant was mentally responsible, able to distinguish right 
from wrong and to adhere to the right, and had the mental 
capacity to understand and participate in board proceedings.  

On February 7, 1968, the appellant acknowledged that 
separation for unfitness was being contemplated.  He waived 
his various rights.

On February 9, 1968, the appellant underwent a psychiatric 
evaluation.  It was noted that his difficulties for the most 
part stemmed from his AWOLs and disobedience.  It was 
indicated that he did not like the Army and that he had been 
doing things just to get out of the Army.  It was reported 
that he had no civilian or juvenile police record.  The 
appellant noted that he did not like the Army because he was 
always told what, when and how to do everything.  Mental 
status evaluation revealed that the appellant was alert, 
coherent and oriented.  His mood and affect fluctuated 
appropriately.  There were no signs of psychosis or organic 
brain syndrome.  The psychiatrist noted that the appellant 
appeared to have a lifelong history of resenting authority 
and an inability to adjust to demanding situations, which 
resulted in getting out of anything uncomfortable as opposed 
to meeting the situation and attempting to adjust.  It was 
indicated that the appellant told his commanding officer that 
he would try to do whatever it took to get out of the Army.  
The psychiatrist noted that the appellant gave little 
indication that he would change his attitude or behavior 
problem.  The diagnosis was no psychiatric illness.  It was 
determined that he was psychiatrically cleared for action 
deemed appropriate by Command.

On February 15, 1968, the sentence that was adjudged on 
February 5, 1968, was approved.

On April 20, 1968, it was determined that the appellant would 
be discharged on the basis of unfitness, and on May 8, 1968, 
he received a discharge under other than honorable 
conditions. In July 1997, he filed a claim for nonservice-
connected disability pension benefits.   

A September 1997 VA examination report reflects that the 
appellant was alert and oriented times four.

In an October 1997 statement, the appellant said that, after 
he was transferred to a new company during service, he never 
received the schooling that he was promised at reenlistment.  
He indicated that he became discouraged and that his attitude 
towards military life changed from one of wanting to serve 
his country to one of wanting to return to civilian life.  He 
stated that, out of desperation, he acted out in a self-
destructive manner.  He said that he was very young, 
irrational, and homesick at that time he engaged in the 
conduct that led to his discharge.  He indicated that he 
wanted the RO to upgrade his final discharge to an honorable 
discharge.

In a June 8, 1998 administrative decision, it was determined 
that the character of the appellant's discharge from service 
precluded entitlement to payment of VA benefits on the basis 
that he received a discharge under other than honorable 
conditions due to willful and persistent misconduct.  On June 
15, 1998, the appellant was informed that his claim for 
nonservice-connected disability pension benefits had been 
denied on the basis of the character of his discharge from 
service. 

In his April 1999 VA Form 9, the appellant argued that the RO 
misconstrued the evidence as willful misconduct without 
understanding the circumstances and his immaturity at the 
time of discharge.

Legal Criteria

If the former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by a discharge or release under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2) 
(West 1991); 38 C.F.R. § 3.12 (1999).  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a) (1999).

A discharge to reenlist is a conditional discharge if it was 
issued during the Vietnam era and it was prior to the date 
the person was eligible for discharge under the point or 
length of service system or under other criteria in effect.  
38 C.F.R. § 3.13(a) (1999).  The Vietnam era is defined as 
the following: (1) the period beginning on February 28, 1961, 
and ending on May 7, 1975, inclusive, in the case of an 
appellant who served in the Republic of Vietnam during that 
period; and (2) in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975.  38 C.F.R. § 3.2 
(1999).  Except as provided in 38 C.F.R. § 3.13(c), the 
entire period of service under the circumstances stated in 
38 C.F.R. § 3.13(a) constitutes one period of service and 
entitlement will be determined by the character of the final 
termination of such period of active service.  38 C.F.R. 
§ 3.13(b) (1999).  Under 38 C.F.R. § 3.13(c), despite the 
fact that no unconditional discharge may have been issued, a 
person shall be considered to have been unconditionally 
discharged or released from active military, naval or air 
service when the following conditions are met: (1) the person 
served in the active military, naval or air service for the 
period of time the person was obligated to serve at the time 
of entry into service; (2) the person was not discharged or 
released from such service at the time of completing that 
period of obligation due to an intervening enlistment or 
reenlistment; and (3) the person would have been eligible for 
a discharge or release under conditions other than 
dishonorable at that time except for the intervening 
enlistment or reenlistment.  38 U.S.C.A. § 101(18) (West 
1991); 38 C.F.R. § 3.13(c) (1999).

A discharge or release under one of the conditions specified 
in 38 C.F.R. § 3.12(d) is a bar to payment of VA benefits 
unless it is found that the person was insane at the time of 
committing the offense causing such discharge or release or 
unless otherwise specifically provided.  See 38 U.S.C.A. § 
5303(b) (West 1991); 38 C.F.R. § 3.12(b) (1999).  

A discharge or release because of willful and persistent 
misconduct is considered to have been issued under 
dishonorable conditions.  This includes a discharge under 
other than honorable conditions, if it is determined that it 
was issued because of willful and persistent misconduct.  A 
discharge because of a minor offense will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious.  38 C.F.R. § 
3.12(d) (1999).  

When a rating agency is concerned with determining whether an 
appellant was insane at the time he committed an offense 
leading to his court-martial, discharge or resignation, it 
will base its decision on all the evidence procurable 
relating to the period involved and will apply the definition 
in 38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b) (1999).  An 
insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been grafted upon such basic condition, exhibits due to the 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a) (1999).  

In VAOPGCPREC 20-97, the General Counsel provided definitions 
and guidelines for the terms in, and application of, 
38 C.F.R. § 3.354(a).  It was determined that the term 
"constitutional psychopathic" referred to a condition that 
may be described as an antisocial personality disorder.  It 
was noted that behavior that was attributed to a personality 
disorder did not satisfy the definition of insanity.  It was 
indicated that behavior involving a minor episode or episodes 
of disorderly conduct or eccentricity did not fall within the 
definition of insanity in 3.354(a).  It was noted that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was concluded that the phrase "interferes with 
the peace of society" in the regulation referred to behavior 
that disrupted the legal order of society.  It was indicated 
that the term "become antisocial" in the regulation referred 
to the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and that was not attributable to a personality disorder.  
It was concluded that the reference in the regulation to 
"accepted standards of the community to which by birth and 
education" an individual belonged required consideration of 
an individual's ethnic and cultural background and level of 
education.  It was determined that the regulatory reference 
to "social customs of the community" in which an individual 
resided required an assessment of an individual's conduct 
with regard to the contemporary values and customs of the 
community at large.  VAOGCPREC 20-97 (May 22, 1997).  

The burden is on the appellant to show by a preponderance of 
evidence that he was insane at the time of the committing 
offense causing such discharge or release.  Struck v. Brown, 
9 Vet. App. 145, 154 (1996).  To do so, the appellant must 
submit competent medical evidence that he was insane at the 
time of his or her offense.  Stringham v. Brown, 8 Vet. App. 
445, 449 (1995).

Analysis

The first matter is whether the appellant had one or two 
periods of service for purposes of establishing eligibility 
for VA benefits.  To recap pertinent evidence, the appellant 
entered active duty on December 6, 1966, for a three-year 
term of service, and was discharged on August 15, 1967 with 
an honorable discharge for immediate reenlistment.  That 
discharge date was prior to the completion of his original 
three-year term of service, and it was a conditional 
discharge.  See 38 C.F.R. § 3.13(a).  His second period of 
active duty started on August 16, 1967, and ended on May 8, 
1968.  Since he was discharged less than three years after 
his date of entry into active service, 38 C.F.R. § 3.13(c) 
does not apply because he did not serve for the period he was 
obligated to serve at the time of entry into service.  
Therefore, the appellant's period of service from December 6, 
1966, to May 8, 1968, constituted one period of service and 
eligibility for VA benefits will be determined by the 
character of his discharge on May 8, 1968.  See 38 C.F.R. 
§ 3.13(b).  

A discharge under other than honorable conditions is a 
discharge under dishonorable conditions if it is determined 
that it was issued because of willful and persistent 
misconduct.  38 C.F.R. § 3.12(d).  Thus it must be determined 
whether the appellant's discharge on May 8, 1968, was for 
willful and persistent misconduct.  His service records show 
repeated infractions of military regulations and violations 
of the UCMJ beginning in November 1967, when he received 
Article 15 punishment for being absent from his unit without 
proper authority.  In December 1967, he was convicted by 
special court-martial for violations of Articles 86 and 92 of 
the UCMJ, including leaving his appointed place of duty 
without proper authority to leave, failing to go to his 
appointed place of duty, and failing to obey a lawful order.  
In February 1968, the appellant was convicted by special 
court-martial of violations of Articles 86 and 134 of the 
UCMJ for being AWOL, failing to go to his appointed place of 
duty, threatening a sergeant, being disrespectful toward his 
superior non-commissioned officer, disobeying a lawful order 
from his superior non-commissioned officer, and breaking 
restrictions.  On February 5, 1968, it was noted that 
discharge was recommended because of habits and traits of 
character manifested by repeated commission of petty offenses 
and disregard for authority.  Thus, the preponderance of the 
competent and probative evidence shows that the appellant was 
discharged due to willful and persistent misconduct.

The final matter is whether the appellant was insane at the 
time he committed the offenses leading to his discharge.  The 
burden is on the appellant to show by a preponderance of 
evidence that he was insane at the time of the committing 
offense causing such discharge or release.  Struck, 9 Vet. 
App. at 154.  In this case, it is neither claimed nor shown 
that the appellant was insane or suffering from any mental 
disorder during service.  He had a psychiatric evaluation on 
February 5, 1968, and no psychiatric disorder was diagnosed.  
It was determined that he was mentally responsible, able to 
distinguish right from wrong and to adhere to the right, and 
had the mental capacity to understand and participate in 
board proceedings.  When he underwent another psychiatric 
evaluation on February 9, 1968, there were no signs of 
psychosis or organic brain syndrome and the diagnosis was no 
psychiatric illness.  It was noted that he merely had a 
lifelong history of resenting authority and an inability to 
adjust to demanding situations.  Thus, there is no competent 
medical evidence that he was insane at the time he committed 
the offenses.  Stringham, 8 Vet. App. at 449; 38 C.F.R. 
§ 3.354; VAOGCPREC 20-97.  Accordingly, the character of the 
appellant's discharge precludes entitlement to VA benefits 
(exclusive of any entitlement to health care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code (Section 2, Public Law 95-126)).  38 U.S.C.A. §§ 101(2), 
5303 (West 1991); 38 C.F.R. §§ 3.12, 3.13, 3.354 (1999).

In his April 1999 VA Form 9, the appellant indicated that he 
wanted the RO to upgrade his final discharge to an honorable 
discharge.  The VA does not have the power to upgrade a 
discharge; only the service department does.  See 38 C.F.R. 
§ 3.12.  Should the appellant's discharge be officially 
upgraded, he may reapply for VA benefits. 


ORDER

The claim for entitlement to VA benefits (exclusive of any 
entitlement to health care and related benefits authorized 
under Chapter 17, Title 38, United States Code) is denied .



		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 

